     ~·
          '   A0;~458   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Mod-ified)                                                                         Page I of 1 {; .. }



                                                    UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                        (For Offenses Committed On or After November I, 1987)
                                               v.

                               Mahic Alfredo Morales-Moreno                                             Case Number: 3:19-mj-22127

                                                                                                        Jami L Ferrara
                                                                                                        Defendant's Attorney


              REGISTRATION NO. 85371298
              THE DEFENDANT:
               f;gJ pleaded guilty to count( s) 1 of Complaint
                                                          ~----------------------------


               0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
!
II            Title & Section
              8:1325
                                                    Nature of Offense
                                                    ILLEGAL ENTRY (Misdemeanor)
                                                                                                                                          Count Number(s)
                                                                                                                                          1
II             D The defendant has been found not guilty on count(s)
                                                                                                ~-----------------~

               D Count(s)                                                                                dismissed on the motion of the United States.
1                                 ~----------------~



I                                                                                IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:
I
.I                                             ~ TIME SERVED                                       D _ _ _ _ _ _ _ _ _ _ days

               f;gJ Assessment: $10 WAIVED                        12:1 Fine: WAIVED
               f;gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                                                                     charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.




                                        ,,..--~

                          ,-:G'?-·/ _)                                MAY 2 8 2019
              Received _, I      ·· ---
                       ous            \                                                                    0   BU ROBERT N. BLOCK
                                                I          CLER;~, U.S. D;.::TF:iC"t COURT
                                    "-..'-.._./         SOUTHE::c,; DlSTkiCT. 01' C"r    n:-OF?i'J"
                                                                                    '""'-"    '  li-\
                                                                                                         ITED STATES MAGISTRATE WDGE
                                                        BY                              DEPUTY



 i~s Office Copy                                                                                                                                    3:19-mj-22127
